Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerold (U.S.20160009918) in view of Bauer (U.S. 7,420,007) and Bauer ‘404 (U.S. 20060226404).
Hoerold teaches compositions comprising Nylon 6,6, Nylon 6, aluminum salt of diethylphosphinic acid (DEPAL), aluminum salt of phosphorous acid (PHOPAL), melamine polyphosphate (Melapur 200/70), glass fibers and various other stabilizers and components.  (See examples Table 1 for instance).  Carbon black is taught as a colorant in ¶[0081]. 
The nylon 6,6 and nylon 6 used by Hoerold are the same used by Applicant and these have a melting point (individually) as disclosed by Applicant of less than 290 oC, therefore, one of ordinary skill in the art is reasonably suggested the combination polyamides in Hoerold also as a melting point of less than 290 oC.  This reads over Component A of Claim 1 and also the nylons of Claim 10 and the mixture of nylons of Claims 11-12 as the exemplified nylon mixtures of Hoerold include those that meet Claim 12. (see also ¶[0031])
The glass fibers read over Component B of Claim 1 and Claim 13.
The DEPAL reads over Component C of Claim 1 and Claim 2 as aluminum will give m and n = 3.
Bauer ‘404 in ¶[0379] teaches Melapur 200/70 has a degree of condensation of 108 which makes Melapur 200/70 read over Component F of Claim 1.
Claims 5 and 6. The amount of PHOPHAL (Component C of Hoerold) is taught as 2-10 % by weight (of the composition) which reads over the amount recited by Claim 6.
As above, Hoerold teaches carbon black as a pigment in ¶[0081] but does not exemplify such a colorant in a composition.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hoerold by added carbon black as a pigment/colorant because Hoerold teaches carbon black as a pigment / colorant in ¶[0081].
This carbon black reads over the Component G of Claim 1 and Claims 17 -18.
The Comparative Index Tracking (CTI), UL94 V-0 flame retardancy, and glow wire flammability recited by Claims 7-9 are read over by Hoerold’s teaching of these limitations in ¶[0026], ¶[0027] and ¶[0028].
Stabilizers and other processing aids are taught by Hoerold in ¶[0053] and also exemplified in an apparent manner.  These reads over Claim 19.
Molded parts of the compositions reads over the parts of Claim 20 and also the electrical uses as evidenced by Hoerold’s desire for certain glow wire flammability and Comparative Tracking Index levels in ¶[0026] and ¶[0028] as these are measures of suitability of compositions for electrical end use applications. 
The difference between the claimed composition and Hoerold’s teachings is the lack of disclosure of the recited Component D (representative: aluminum ethylbutylphosphinate) and Component E (aluminum ethylphosphonate).
Bauer, working in the field of flame retardant polyamide compositions such as Applicant and Hoerold, teaches dialkylphosphinic salts, such as the DEPAL exemplified by Hoerold, 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hoerold by using the dialkylphosphinic salts made via the process of Bauer as discussed above for the advantage of using dialkylphosphinic salts which contain low levels of residual solvent and telomeric products which in turn will result in a particularly low level of degradation of the plastic (nylon) as taught by Bauer.  
One of ordinary skill in the art would have been motivated to choose the exemplified (ethyl/aluminum) versions, such as the Example 4 of Bauer, of the dialkylphosphinic salts of Bauer in the above modification because they are exemplified by Bauer and Hoerold also exemplifies the ethyl / aluminum version (DEPAL).
A skilled artisan would have a reasonable expectation of success in the above modification because Bauer ‘404 teaches such DEPAL and its telomers may be added to flame retardant mixtures which include melamine polyphosphate in ¶[0157]-¶[0169].  Hoerold also teaches the additional phosphorous based flame retardants in ¶[0104]-¶[0120].
Therefore, one of ordinary skill in the art would have been motivated to add DEPAL, aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate which reads over Component D and Component E of Claim 1 and also Claim 2, in particular on with 96.5 mol % 
Regarding Claims 3-4, the exemplified amounts of polyamide (A), glass fibers (B), DEPAL (C), and melamine polyphosphate (MPP; (F)) read over the claimed amounts of said components in Claims 3-4.  Hoerold does not teach the amount of aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate.  However, as Hoerold uses DEPAL and the DEPAL/ aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate is substituted for the DEPAL exemplified and is exemplified in similar amounts (12 wt% in the as-filed specification vs. 12-17 wt% exemplified in Hoerold), considering the minor amounts of aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate via their mol % and the claimed ranges of Components C, D and E, one of ordinary skill in the art is reasonably suggested that the amounts of D and E as claimed must be overlapped by the molar amounts of aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate when a more rigorous calculation is performed. The reads over these ranges of Claims 3-4.
Finally, the amount of pigment is not explicitly taught by Hoerold nor is a range of any of the additional stabilizers and processing aids used by Hoerold taught in a generic range amount.  Hoerold does teach pigments in the same list as the other stabilizers and additives which suggests they are used in similar amounts.  The exemplified amounts of these are 0.20 wt % to 0.25 wt% with multiple ones being used.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice the invention of Hoerold with carbon black as pigment as discussed above by using amounts of carbon black on the order of the other stabilizer and additives exemplified by Hoerold as they are all taught as additives and it logically follows to use similar amounts of said additives when performing routine experimentation in 
Regarding Claim 14, Hoerold teaches the DEPAL is in particulate form with an average particle size of 0.2 to 100 microns.  One of ordinary skill in the art is reasonably suggested the average particle size is equivalent to median particle size d50 as average and median are considered synonymous.  One of ordinary skill in the art would, therefore, expect the motivated replacement DEPAL and aluminum salt of ethylbutylphosphinic acid and aluminum ethylphosphonate mixture to also have be in particulate form and have particle sizes of each component or together in the range of 0.2 to 100 microns.  The Melapur 200/70 is taught by Bauer ‘404 to have a d50 of less than 10 microns which overlaps the recited range.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerold (U.S.20160009918) in view of Bauer (U.S. 7,420,007) and Bauer ‘404 (U.S. 20060226404) in further view of Kersjes (U.S. 20010005745).
Hoerold is applied as above under §103.
Melapur 200/70 is taught to have a degree of condensation of 108 which is outside the claimed range.  Hoerold does not teach or suggest anything about the melamine polyphosphates other than that they can be used. ¶[0065]
Kersjes (which is also published as WO2000/002869 used by Applicant) teaches melamine polyphosphates which have number average degree of condensation above 20 and in particular above 40 with the upper limit of 200 ¶[0006] which overcome the known disadvantages in other melamine polyphosphates used in nylons such as adversely affected the mechanical properties such as impact strength, tensile strength and breaking strength. (¶[0005] 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hoerold using the melamine polyphosphate made by the process of Kersjes for the advantage of using melamine polyphosphates that are better suited to be nylon processing and do not have the disadvantages of reducing the impact strength, tensile strength and breaking strength of the compositions as taught by Kersjes.  As evidence by Bauer ‘404 Melapur 200/70 is such as melamine polyphosphate but Hoerold is not limited to using that specific melamine polyphosphate.  In particular, Kersjes teaches the degree of condensation can be varied from 20 to 200 and as such one of ordinary skill in the art would have been motivated to choose melamine polyphosphates with degrees of condensation in the range of 20 to 200 when practicing the invention of Hoerold when choosing other melamine polyphophaste because Kersjes teaches such a range of degrees of condensation in compounds similar to that of Melapur 200/70 for the above described advantages. 
With respect to Claim 16, Hoerold nor Kersjes teaches the breakdown temperature of the melamine polyphosphate.  However, as the degree of condensation is above 20 and Kersjes teaches it has better thermal stability at temperatures that nylon is processed at, one of ordinary skill in the art is reasonably suggested the melamine polyphosphates motivated above must have a breakdown temperature in the range recited by Claim 16.
Note that the range of Claim 15 appears at odds with what is disclosed by Applicant as inventive with respect to the melamine polyphosphate (those with degree of polymerizations of 20 or more).  Considering the disclosure teaches the preferred range is 20 to 200 and particularly preferred 40 to 150 (both in line with Kersjes teachings) and the noninventive melamine polyphosphate has a degree of condensation of 18 which is in the range of Claim 15, Applicant is reminded to double check the claimed range of Claim 15 to ensure this is the desired scope of the claim.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoerold (U.S.20160009918) in view of Bauer (U.S. 7,420,007) and Bauer ‘404 (U.S. 20060226404) as evidenced by BASF Aerospace Materials – Melapur.
Hoerold is applied as above.
The breakdown temperature of Melapur 200/70 is not taught or suggested by any of the above reference.
BASF Aerospace Materials – Melapur teaches the thermogravimetric analysis (TGA) weight loss of Melapur 200/70 is 1% at 355 oC well above the 320 oC limit of Claim 16.  Therefore, based on this evidence, one of ordinary skill in the art is reasonably suggested that when tested appropriately Melapur 200/70 must have a breakdown temperature in the recited range of Claim 16 which reads over the claim.

For all the above rejections with overlapping ranges, absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
In general as multiple §103s are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).
	Applicant’s examples have been analyzed to compare against the prior art.  The closest prior art is Hoerold U.S. 20160009918.  While Applicant presents multiple comparative examples, Hoerold is the closest prior art.  In terms of Applicant’s examples, the compositions of Hoerold are A, B, FM5, FM7 and FM8.  There is no comparative example with such a combination.  The black colorant component does not reasonably seem to have a measured effect on any of the properties.  In other words, the type or amount of black colorant does not appear to affect what Applicant considers the inventive results as the discussion is based on amounts and types of components A-F and H or lack of any of these components.  Additionally, Hoerold teaches all three relevant parameters (CTI, GWFI and UL94 V-0 and the ranges claimed by Applicant) for the compositions and is drawn to compositions with less discoloration (Color being a tested parameter).  The additional references used such as Bauer and Kersjes are drawn .
Response to Arguments
	Applicant’s claim amendments and remarks filed July 29, 2021 have been fully considered but are not sufficient to overcome the prior art rejections of record.  The claim amendments to Claims 6 and 20 overcome the §112 rejections of record.  Said rejections are withdrawn.  The specification object to the abstract is overcome with the Abstract filed July 29, 2021.  Said objection is withdrawn.  No other claim amendments to overcome the prior art applied have been filed.
	Applicant’s remarks filed July 29, 2021 have been fully considered but are not persuasive.  Applicant argues that one of ordinary skill in the art would not added melamine polyphosphate (Melapur 200/70 or other derived melamine compound) because this compound is used in comparative example only.  This argument is not persuasive.  Hoerold specifically teaches other synergists such as meleamine polyphosphate may be added in addition to the other polyphosphates in ¶[0065].  There is no comparison made by Hoerold which suggests that aluminum salt of polyphosphorous acid and melamine polyphosphate may not be used together to overcome this suggestion by Hoerold in ¶[0065].  The comparisons are simply comparing to the use of melamine polyphosphate on its own versus aluminium salt of phosphorous acid. Since to practice the invention of Hoerold one must use aluminum salt of phosphorous acid such a metal salt must be present.  This leads one of ordinary skill in the art in light of the teaching of ¶[0065] of melamine polyphosphate as a flame retardant synergist to just use the exemplified melamine polyphosphate for its intended purpose as synergist with aluminum salt of phosphorous acid as it is already exemplified and taught for this purpose (¶[0065]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christopher M Rodd/            Primary Examiner, Art Unit 1766